Lumpkin, J.
1. While so much of the act of August 13, 1910 (Acts 1910, p. 92), regulating the use of automobiles on the highways of this State, and prohibiting their operation “at a rate of speed greater than is reasonable and proper, having regal’d to the traffic and use of such highway, or so as to endanger the life or limb of any person or the safety of any property,” as makes a violation of the act penal, is too uncertain and indefinite in its terms to be capable of enforcement (Empire Life Insurance Co. v. Allen, 141 Ga. 413, 81 S. E. 120; Hayes v. State, 11 Ga. App. 371, 75 S. E. 523), the measure of care laid down in the act is not too indefinite to furnish a rule of civil conduct. Indeed, in most respects it is not greatly different from the rule of ordinary care which would apply in the absence of a statute. There was, accordingly, no error in giving it in charge to the jury in a proper case.
2. There was no error in giving in charge that portion of the act which declares that “upon approaching a . . high embankment,” the person operating an automobile shall have it under control and operate it at a speed not greater than six miles per hour, the plaintiff having testified that at the place where the automobile passed his buggy, frightened his mule, and caused it to jump from the road and to throw the occupants from the buggy, there was a fill three feet high, although other evidence may have estimated it at only one or two feet in height.
3. The verdict was authorized by the evidence, and there was no error in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur, except Fish, G. J., absent. Atkinson, J., dissents as to the first and second headnotes.